department of the treasury washington oc contact person telephone number in reference to t ep ra t3 date lint jun anna 2age t internal_revenue_service aik f 4f -00 a jo _ fo legend state a state statute c group b employees system b dear in a letter dated october correspondence dated february concerning the federal_income_tax treatment of certain contributions to system b under sec_414 revenue code as supplemented by you requested a ruling of the internal the following facts and representations have been submitted system b was created by state statute c legislation for system b became effective june the enabling system b is a defined benefit multi-employer government of the code pension_plan as specified in sec_414 created to provide retirement disability survivor and death_benefits to designated group b employees who are designated public safety personnel employed by state a and its counties municipalities and indian tribes system b currently has state and participating employers which include every city county in state a which employs public safety personnel police is funded by employer and employee x _ and fire fighters system b it was rage the fund contributions as well as investment_income derived therefrom the money accumulated by system b separate agency of state a called the fund_manager which serves as the fund's trustee the fund is used exclusively to pay benefits to and on behalf of group b employees and their beneficiaries in accordance with the system's enabling legislation as well as to pay the administrative operation and investment_expenses of system b and the fund various statutes prohibit any portion of the fund from reverting or otherwise being paid to an employer participating in system b is managed by a system b is a qualified_pension plan under sec_401 of the code further system b's fund or trust is exempt from federal_income_tax under sec_501 of the code all employees in positions designated by system b's enabling is required to contribute dollar_figure as determined by regularly determined actuarial legislation and employed by an employer participating in the system are required to participate in the system each group b employee participating in system b percent of his salary to the system pursuant to payroil deduction valuations each employer participating in system b is required to make level percentage of compensation contributions for its group b employees sufficient under the actuarial valuations to meet both the normal_cost of funding system b plus the actuarially determined amount required to amortize the unfunded accrued liability of system b over a rolling 20-year period commencing date an euployer may pay a higher level percentage ci compensation thereby reducing its unfunded past_service_liability for its participating employees all employer contributions to system b are irrevocable and must be used to pay benefits under system b or to pay expenses of system b and the fund forfeitures arising because of severance of employment before a participating group b employee becomes eligible for a pension or for any other reason are applied to reduce the cost to the respective employer and not to increase the benefits otherwise payable to group b employees in mid-1999 system b’s enabling legislation state statute c was amended to include a code sec_414 provision as follows pick up each employer shall pick up the contributions required of members on account of compensation paid after the effective date specified in the er page the member resolution of the fund_manager activating the provisions of this section the picked-up contributions shall be treated as participating employer contributions for the purpose of tax treatment under the code the specified effective date shall not be before the date system b receives notification from the internal_revenue_service that pursuant to sec_414 of the code contributions picked up shall not be included in gross_income for income_tax purposes until the time that the picked-up contributions are distributed by refund or pension payments the employers shall pick up the member contributions from funds established and available in deduction account which funds would otherwise have been designated as member contributions and paid to system b member contributions picked up pursuant to this section shall be treated for all other purposes in the same manner and to the same extent as member contributions made before the effective date a retirement you have represented that state statute c provides that the mandatory employee contributions are being paid_by the participating system b employers in lieu of contributions by the the group b employee does not have the group b employees and option of choosing to receive the contributed amounts directly instead of saving them raid by the participating system b employer to system b to date no employer participating in system b has picked up contributions for its employees pursuant to state statute c since to date system b has not received notification from the service that any employee contributions picked up pursuant to state statute c will not be included in gross_income for federal_income_tax purposes until the time that the picked-up contributions are distributed based upon the aforementioned facts you request a’ ruling that amounts picked up by system b employers in accordance with state statute c on behalf of their employees participating in system b shall not be considered to be included in such employees' gross_income for income_tax purposes until the time that the picked-up contributions are distributed ofl3 page amounts picked up by system b employers pursuant to state statute c although designated as employee contributions shall be treated as employer contributions for purposes of federal income_taxation and contributions to system b picked up by system b employers in accordance with state statute c will be treated by the service as employer contributions and thus excepted from wages under sec_3401 a tax withholding of the code for purposes of federal income sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded in that revenue_ruling the revrul_77_462 concluded that the school contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees that under the provisions of sec_3401 a the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the revenue_ruling held further of che code the issue of whether contributions have been picked up by an is 1981_1_cb_255 and revenue these revenue rulings established employer within the meaning of code sec_414 h addressed in revrul_81_35 c b ruling that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of the employee must not be contributions by the employee and given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the is immaterial for purposes of the pension_plan applicability of sec_414 whether an employer picks up y furthermore it the employer page contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to state statute c criteria set forth in revrul_81_35 and revrul_81_36 is satisfied by providing in effect that participating system b employers will make contributions in lieu of group b employees’ contributions and by providing that group b employees shall not be given the option to receive such contributions directly accordingly with respect to ruling_request sec_1 and conclude that the mandatory employee contributions picked up by participating system b employers on behalf of group b employees who are participants in system b will be treated as employer contributions for purposes of federal income_taxation and will not be included in the group b employees’ gross_income for the these amounts will year in which such amounts are contributed be includible in the gross_income of the group b employees or their beneficiaries only in the taxable_year in which they are distributed from system b we because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 federal_income_tax withholding purposes to ruling_request income_tax is required from group b employees’ salaries with respect to such picked-up contributions we conclude that no withholding of federal a a of the code for therefore with respect in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction tls page agreement within the meaning of sec_3121 b code of the these rulings are based on the assumption that system b will of the code at the time of the be qualified under sec_401 proposed contributions and distributions this ruling is directed only to the taxpayer who requested of the code provides that it may not be it sec_6110 used or cited by others as precedent a yours dd coe yo ge ha neces v sloan ager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this ruling notice o2l p
